                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                               3:19-CV-692-MOC-WCM

 CAROLYN MAYS,                                    )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                          ORDER
                                                  )
 ANDREW SAUL,                                     )
 Commissioner of Social Security,                 )
                                                  )
         Defendant.                               )


        THIS MATTER is before the court on Plaintiff’s Consent Motion for Fees Under the

Equal Access to Justice Act (“EAJA”) (#19). Plaintiff filed a timely Motion for Fees under the

EAJA, 28 U.S.C. § 2412, on December 1, 2020, in the amount of $5,125.00, in full and final

settlement of all claims arising under the EAJA.

                                             ORDER

        IT IS, THEREFORE, ORDERED that the Motion for Fees Under the EAJA (#19) is

GRANTED. The United States Social Security Administration shall pay attorney’s fees in the

amount of $5,125.00 in full satisfaction of any and all attorney’s fee claims Plaintiff may have in

this case under the EAJA. Pursuant to the United States Supreme Court’s ruling in Astrue v.

Ratliff, 130 S. Ct. 2521 (2010), these attorney’s fees are payable to Plaintiff as the prevailing party,

and are subject to offset through the Treasury Department’s Offset Program to satisfy any pre-

existing debt Plaintiff may owe to the government. If, subsequent to the entry of the Court’s EAJA

Order, the Commissioner determines that Plaintiff owes no debt to the government that would

subject this award of attorney fees to offset, the Commissioner may honor Plaintiff’s signed

assignment of EAJA fees providing for payment of the subject fees to Plaintiff’s counsel, rather




      Case 3:19-cv-00692-MOC-WCM Document 20 Filed 12/10/20 Page 1 of 2
than to Plaintiff. Such payment will be made by check payable to Plaintiff’s counsel, Charlotte

Hall, and mailed to her office at P.O. Box 58129, Raleigh, North Carolina 27658.

       If, however, the payment is subject to offset, then any remaining fee will be made payable

to Plaintiff and mailed to Plaintiff’s counsel’s office address noted above.


                                             Signed: December 10, 2020




                                                 2

     Case 3:19-cv-00692-MOC-WCM Document 20 Filed 12/10/20 Page 2 of 2
